      Case 2:17-cv-01098-JNP-PMW Document 126 Filed 06/17/19 Page 1 of 7
      Case 2:17-cv-01098-JNP-PMW Document 115 Filed 05/29/19 Page 5 of 13

                                                                                   FILED IN UNITED STATES DIS
                                                                                       COURT, D/STR/Ci OF UTA~RIGT

                                                                                           JUN 1 4 2019
                                                                                  ayD.MAAKJONES,CLERK
                                                                                            DEPU1Y CLERK
                               UNITED STATES DISTRICT COURT
                            DISTRICT OF UTAH, CENTRAL DIVISION



     ZOOBUH, INC., a Utah Corporation                   WRIT OF EXECUTION RE THIRD
                                                               APPLICATION
     Plaintiff,

     VS,


     SA VI COM, INC,, et al.
                                                      Case No.: 2:17cv01098 JNP
              Defendants,
                                                      Judge Jlll N, Parrish


              TO THE UNITED STATES MARSHAL:

           1.    On April 4, 2019, this Court entered judgment against DO Intemational Limited,
    LLC in the amount of $3,003,600,00.

             2,     You are directed to seize and sell through auction enough of the judgment
     debtor's non-exempt property described in Paragraph 5 of the Third Application.for Writ of
     Execution to satisfy that amount, Specifically,

Description                    Estimated        Name & Address of anyone
                               Value            other than debtor claiming an
                                                interest
bootycal lads.com              Unknown but      Virtual Landscape Limited
icontrol traffic. com          less than the    Suite 102, Envoy House
lbbill.com                     judgment         La Vrangue, St, Peter Port
localbootyonly,com             amount           Guernsey, GYl 3EN
personalsmedialtd,com
vl-bill.com

amateurvideosonline,com                         Personals Media Limited
bill-ds,com                                     Armory Building, Victoria
bootycalldate,com                               Road
c-cbill ,com                                    Basseterre, Saint Kitts,
cltascasuales,com                               00000, KN
cl ickconnectllc,com



     SLC_4291034,I
      Case 2:17-cv-01098-JNP-PMW Document 126 Filed 06/17/19 Page 2 of 7

        Case 2:17-cv-01098-JNP-PMW Document 115 Filed 05/29/19 Page 6 of 13




costaricaresidence.com
digitallandscapelimited.com
digitalspherclimited.com
digitalspheremedia,com
digitaltagllc.com
dlvrer.corn
dtbil!.corn
dtf7.net
gbnotifications.com
gbtcl ,com
gonnacam.com
hornyflirtfinder,com
iou6.net
lbnotifications.com
lbnotify.com
learnhowtogetanygirl.com
localadulthookup.com
local booty.com
localbootycams.com
localbootylive,com
lossuenoshouse.com
lossuenosownel's,com
md5s.net
mrshub.com
onlydtf.com
onlydtfcams,com
qdlvry.com
r2d-international.com
redirectsmart.com
smtpdlvr,com
unocllcky .com
vi-ltd.com
vllbill.com
we-bill.com
wcbill.com
web-connectllc.com
wllblll.com
xdatenotify.com
xdnotificatlons.com
xdnotlfy.com
xpersonals.com
xplpay.com

                                         2

     SLC•.4291034,1
       Case 2:17-cv-01098-JNP-PMW Document 126 Filed 06/17/19 Page 3 of 7
       Case 2:17-cv-01098-JNP-PMW Document 115 Filed 05/29/19 Page 7 of 13




Website content, images,      Unknown but       Virtual Landscape Limited
customer accounts, accounts   less than the     Suite 102, Envoy House
receivable, source code,      judgment          La Vrangue, St, Peter Port
computer code, databases,     amount            Guernsey, GYl 3EN
database content, database
dumps, algorithms, and all                      Personals Media Limited
other web based assets and                      Armory Building, Victoria
intellectual property and                       Road
good will (collectively                         Basseterre, Saint Kitts,
"Virtual Assets") of the                        00000, KN
foregoing domains


            3,     The Judgment Creditor shall serve, via mail, this Writ and all attachments on the
     people named in Paragraph 5 of the Application for Writ of Execution.

           4,     The Judgment Creditor shall serve, via mail, this Writ and all attachments on the
     Judgment Debtor via mail.

           TO THE JUDGMENT DEBTOR (VIA MAIL): You are notified that federal and state
     exemptions may be available to you and that you have a right to seek a court order releasing as
     exempt any property specified in the Marshal's schedule from the levy,

     DATEDthislld!'dayof           ~                  ,2019,




                                                 RETURN

      Date Received:

      Date of Execution of Writ:

      This wrlt was received and executed,




                                                      3


      SLC_4291034.I
 Case 2:17-cv-01098-JNP-PMW Document 126 Filed 06/17/19 Page 4 of 7
  Case 2:17-cv-01098-JNP-PMW Document 115 Filed 05/29/19 Page 1 of 13




                                                                                                    f 1··
                                                                                 '),' ,...,,f-"IJ .,,.J
                                                                                 t · -.) · u >, rrn c-r co ur~ r
                                                                                            1


JORDAN K. CAMERON (12051)                                                        Z0/9 MAY 29 1 A 10: 15
 jcameron@djplaw, com
DURHAM JONES & PINEGAR, P.C,                                                        DISH11cr OF UTAH
3301 N. Thanksgiving Way, Suite 400                                              13 y: -·-~-------
Lehi, UT 84043                                                                       0EPUT Y·cCB~r-__,
Telephone: (801) 375-6600
Fax: (801)375-3865

Attorneys for Plainttff Zoo Buh, Inc,
                                                                                   SEALEDi
                            UNITED STATES DISTRICT COURT
                         DISTRICT OF UT AH, CENTRAL DIVISION



 ZOOBUH, INC,, a Utah Corporation                        THIRD APPLICATION FOR WRIT OF
                                                                  EXECUTION
 Plaintlff,
                                                          UNDER SEAL PER ORDER OF COURT
 vs,                                                                  [ECF 83]

 SAVICOM, INC,, et al.
                                                         Case No,: 2:17cv01098 JNP
           Defendants.
                                                         Judge Jill N. Parrish


         1.       On April 4, 2019, this Court entered judgment against DG International Limited

 in the amount of $3,003,600.00, See Default Judgment [ECF 82],

         2.       The amount due it $3,003,550,00

         3,       The judgment debtor is:

                  DG International Limited
                  Suite 142, The Beehive
                  Rohais, St, Peter Port, Guernsey
                  GYl 3HT

         4,      I request that a Writ of Execution be issued directing the U.S. Marshal to seize and
 sell enough of the judgment debtor's pl'Operty described below to satisfy the judgment.· I request
 that the Writ be served on the people named in Paragraph 5 via mail.
                                                     1


 SLC_4290930, I
      Case 2:17-cv-01098-JNP-PMW Document 126 Filed 06/17/19 Page 5 of 7

       Case 2:17-cv-01098-JNP-PMW Document 115 Filed 05/29/19                        Page 2 of 13




            5,      I request that the Writ of Execution direct the U.S. Marshal to seize and sell the
     debtor's following personal property:


Descriptfon                    Estimated         Name & Address of anyone
                               Value             other than debtor claiming
                                                 an interest
bootycallads, com               Unknown but      Virtual Landscape Limited
icontroltrajfic. com           less than the     Suite 102, Envoy House
lbbill,com                     judgment          La Vrangue, St, Peter Port
localbootyonly. com            amount            Guernsey, GYJ 3EN
personalsmedtaltd,com
vi-bill.com

amateurv ideoso nline. com                       Personals Media Limited
bill-ds. com                                     Armory Building, Victoria
bootycalldate. com                               Road
c-cbtll,com                                      Basseterre, Saint Kitts,
citascasuales, com                               00000, KN
cllckconnectllc. corn
costaricaresidence, com
digitallandscapelimtted, com
digitalspherelimited, com
digitalspheremedia,com
digitaltagllc, com
dlvrer,com
dtbtll.com
dtj7.net
gbnotificattons. com
gbtcl.com
gonnacam.com
hornyjlirtfinder. com
iou6.net
lbnotifications, com
lbnotify, com
learnhowto getanygirl, com
localadulthookup, com
local booty. com
localbootycams. com
localbootyltve, com
lossuenoshouse, com
!ossuenosowners, com
                                                      2
       Case 2:17-cv-01098-JNP-PMW Document 126 Filed 06/17/19 Page 6 of 7

       Case 2:17-cv-01098-JNP-PMW Document 115 Filed 05/29/19 Page 3 of 13




md5s,net
mrshub,com
onlydtf.com
onlydtjcams, com
qdlvry,com
r2d-lnternational, com
redirectsmart. com
smtpdlvr. com
unoclicky. com
vl-ltd.com
vtlbill,com
wc-b ill. com
web ill.com
web-connect/le. com
wlibill.com
xdatenotify. com
xdnotifications, com
xdnotify,com
 xpersonals, com
 xplpay,com

Website content, images,     Unknown but           Virtual Landscape Limited
customer accounts, accounts less than the          Suite 102, Envoy House
receivable, source code,    judgment               La Vrangue, St, Peter Port
computer code, databases,   amount                 Guernsey, GYJ 3EN
database content; database
dumps, algorithms, and all                         Personals Media Limited
other web based assets and                         Armory Building, Victoria
intellectual property and                          Road
good will (collectively                            Basseterre, Saint Kitts,
 "Virtual Assets") of the                          00000, KN
foregoing domains


              6,      Given that Defendant ls a foreign entity and defaulted ln this action, Plaintiff
      respectfully requests that the Cou1i permit service of the Redacted Writ of Execution along with
      the Notice of Execution, Exemptions, and Right to a Hearing and Request for Hearing form via
      mail to the address identified on Defendanf s websites which is:

                DG International Limited
                Suite 142, The Beehive
                Rohals, St. Peter Port, Guernsey
                GYl 3HT,
                                                       3


       SLC_4290930, I
 Case 2:17-cv-01098-JNP-PMW Document 126 Filed 06/17/19 Page 7 of 7
  Case 2:17-cv-01098-JNP-PMW Document 115 Filed 05/29/19 Page 4 of 13




        7.        I have not included any non-public information in this document,


DATED this 20th clay of May, 2019,

                                                        DURHAM JONES & PINEGAR, P,C

                                                        /s/ Jordan Cameron
                                                        Jordan K. Cameron
                                                        Attorneys for Plaintiff




                                                    4


 SLC_4290930, I
